EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4.         (CURRENTLY AMENDED)    A refrigerator comprising: 
a main body; and
a storage chamber provided inside the main body to accommodate a shelf unit, 
wherein the shelf unit includes:
a first shelf arranged in a front portion of the storage chamber and moveable along a forward direction relative to the storage chamber,
a second shelf arranged behind the first shelf and moveable along the forward direction relative to the storage chamber, and
a guide unit arranged to guide the first shelf, the guide formed to allow the first shelf which has been moved along the forward direction together with the second shelf, lateral direction relative to the second shelf 
wherein the shelf unit comprises: 
a pair of supporting members coupled onto either side on a bottom of the second shelf to support the first shelf and the second shelf, and moveable in the forward direction along with the first shelf and the second shelf,
wherein the pair of supporting members are a pair of first supporting members and the shelf unit comprises: 
a plurality of second supporting members coupled onto a bottom of the first shelf to support the first shelf, and moveable in the  direction along with the first shelf,

guides coupled onto a top surface of a back of the plurality of second supporting members, and 
guide rails respectively arranged on the bottom of a front portion of the first shelf and a bottom of a front portion of the second shelf to guide the guides to be moved along the direction.

5.           (CURRENTLY AMENDED)  The refrigerator of claim 4, wherein a guide rail among the guide rails that is arranged at the first shelf comprises a catching bar arranged in a center portion of the guide rail of the first shelf to limit a distance moved by a guide among the guides along the lateral direction 

8.         (CURRENTLY AMENDED)  The refrigerator of claim 7, wherein the pair of first supporting members are coupled with respective stoppers, the stoppers limiting a distance moved along the forward direction by the first shelf and the second shelf by being caught by the second connecting rod, so as for the first shelf to be moved along the lateral direction 

9.         (CURRENTLY AMENDED)  The refrigerator of claim 8, wherein at least one bracket from among the pair of brackets comprises: 
a sliding guide to guide the first shelf and the second shelf to be moved along the forward direction, and 
the first shelf and the second shelf comprise sliding rails arranged on either side of the first shelf and the second shelf to be moved along the forward direction with the sliding guide.

10.       (CURRENTLY AMENDED)  The refrigerator of claim 5, wherein the shelf unit comprises a pair of brackets and at least one bracket from among the pair of brackets comprises: 
a guide to guide the first shelf and the second shelf to be moved along the forward direction, and 
forward direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 17, 2022

/James O Hansen/Primary Examiner, Art Unit 3637